Exhibit 10.1

 

 

699 Eighth Street

San Francisco

California 94103

company.zynga.com

 

 

 

[ghpjpcsozna2000001.jpg]

 

September 28, 2016

 

Gerard Griffin

Via email delivery


 

Re:        Offer of Employment by Zynga Inc.

 

Dear Gerard:

 

I am very pleased to confirm our offer to you of full-time employment with Zynga
Inc. (the “Company”), in the position of Chief Financial Officer, reporting to
the Chief Executive Officer.  The terms of our offer and the benefits currently
provided by the Company are as follows:

 

1.   Starting Salary. Your starting salary will be $500,000 per year, less
deductions required by law, and will be subject to periodic review and
adjustment in accordance with the Company’s then-current policies.  Salaried
employees are paid on the 15th and the last day of each month.  

 

2.   Annual Company Bonus. You will be eligible to participate in the Company’s
annual bonus program, subject to the terms, conditions, and eligibility
requirements of that program. Your target bonus is equal to one-hundred percent
(100%) of your annual base salary (your “Target Bonus”), with a maximum bonus
equal to two hundred percent (200%) of your annual base salary. Whether you
receive an annual bonus for any given bonus period, and the amount of any such
bonus, will be determined by the Company in its sole discretion based upon the
terms and conditions set forth in the applicable bonus program.

 

3.  Start Date and Location. Your anticipated start date is September 30,
2016.  The date on which you commence employment, however, shall be your “Start
Date” for purposes of this offer letter.  You will be located in our San
Francisco, CA office.

 

4.   Benefits.  You will be eligible to participate in the regular health
insurance and other employee benefit plans established by the Company for its
employees as amended from time to time, subject to the terms and conditions of
those plans and programs.

 

5.   Zynga Stock Units.

 

a.   Time Based ZSUs. Subject to approval of the Board of Directors of the
Company (or a committee appointed by the Board of Directors) (the “Board”) and
the terms and conditions of the Company’s applicable equity incentive plan in
effect at the time of grant (the “Plan”), you will be eligible to receive an
award of Zynga stock units (“ZSUs”) representing the opportunity to acquire
1,500,000 shares of the Company’s Class A common stock (the “Time-Based ZSUs”).
The right to vesting and settlement of the Time-Based ZSUs will be subject to
your continued service, the

1

 

--------------------------------------------------------------------------------

restrictions set forth in the Plan, the terms of the ZSU agreement between you
and the Company as approved by the Board (or a committee appointed by the
Board), compliance with applicable securities and other laws, and satisfaction
of the Time Vesting Criteria. For purposes of the foregoing, the “Time Vesting
Criteria” means a five (5) year vesting term with the following conditions: (x)
if your Start Date is on or before the 15th day of a month, then the vesting
commencement date will occur on the 15th day of the month in which your Start
Date falls, or if your Start Date is after the 15th date of a month, then the
vesting commencement date will occur on the 15th day of the month immediately
following the month in which your Start Date falls; (y) the award vests as to
twenty percent (20%) of the Time-Based ZSUs (rounded down to the nearest whole
ZSU) on the first anniversary of the vesting commencement date, with the balance
vesting as to as to five percent (5%) of the Time-Based ZSUs (rounded down to
the nearest whole ZSU except for the last vesting installment) each three (3)
months thereafter; and (z) in each case subject to your continued service. Each
installment of the Time-Based ZSUs that vests is a “separate payment” for
purposes of Section 409A of the Internal Revenue Code (the “Code”). Settlement
of any vested Time-Based ZSUs will occur as soon as practical after vesting
occurs (but no later than two and one-half months thereafter), subject to the
terms of the applicable equity incentive plan and ZSU agreement.

 

b.   Target ZSUs.

 

i.   Subject to approval of the Board, subject to the terms and conditions of
the Plan and subject to the terms and conditions of the agreement relating to
the Target ZSUs (as defined below) (the “Target ZSU Agreement”) between you and
the Company as approved by the Board, you will be eligible to receive an award
of ZSUs representing the opportunity to acquire up to 500,000 shares of the
Company’s Class A common stock (the “Target ZSUs”) with the actual percentage of
the Target ZSUs that you will receive set forth in the Target ZSU Agreement
based on the Company achieving certain performance conditions (as more fully
detailed in the Target ZSU Agreement) related to the Company’s (x) bookings for
the 2017 fiscal year and (y) adjusted EBITDA margin for the 2017 fiscal year
(the “Performance Conditions”).  

 

ii.   Notwithstanding anything to the contrary, if the Company does not achieve
at least one of the Performance Conditions, then on the Determination Date (as
defined in the Target ZSU Agreement) the award of Target ZSUs will immediately
be cancelled and no payment will be made with respect to the award.

 

6.   Stock Options.  Subject to approval of the Board, you will receive an
option to purchase 5,000,000 shares of the Company’s Class A common stock in the
aggregate (the “Options”). If approved, the Options will be granted on (i) if
your Start Date is on or before the 15th day of a month, the 15th day of the
month in which your Start Date falls, or (ii) if your Start Date is after the
15th date of a month, the 15th day of the month immediately following the month
in which your Start Date falls, and will have an exercise price equal to the
fair market value on the date of grant.  The Options will have a ten (10) year
term from their date of grant in which they can be exercised (subject to your
continued service and the vesting provisions described below) and will be
subject to the terms and conditions of the Plan, and option agreement(s) between
you and the Company in the form approved by the Board.  The Options will have a
five (5) year vesting schedule with the following conditions: (x) if your Start
Date is on or before the 15th day of a month, then the vesting commencement date
will occur on the 15th day of the month in which your Start Date falls, or if
your Start Date is after the 15th date of a month, then the vesting commencement
date will occur on the 15th day of the month immediately following the month in
which your Start Date falls; (y) the Options will vest as to twenty percent
(20%) of the shares subject to the Options (rounded down to the nearest whole
share) on the first anniversary of the vesting commencement date, with the
balance vesting as to five percent (5%) of the shares subject to the Options
(rounded down to the nearest whole share except for the last vesting
installment) each three (3) months thereafter; and (z) in each case subject to
your continued service.

 

7.   Severance Benefit Plan. Subject to approval of the Board, you will be
eligible to participate in the Zynga Inc. Change in Control Severance Benefit
Plan (or any successor thereto) (the “Severance Benefit Plan”), subject to the
terms and conditions thereof; provided, however, that if the severance benefits
you would receive under Section 8 are greater than the severance benefits you
would receive under the Severance Benefit Plan, you will receive the severance
benefits outlined Section 8 in lieu of any severance benefits under the
Severance Benefit Plan.

2

 

--------------------------------------------------------------------------------

 

8.  Severance for Non-Change in Control.  If you suffer a Separation from
Service (within the meaning of Treasury Regulation Section 1.409A-1(h)) due to:
(i) the Company terminating your employment without Cause, or (ii) your
Constructive Termination, then subject to your (A) continuing to comply with
your obligations under this offer letter and your Employee Invention Assignment
and Confidentiality Agreement, and (B) delivering to the Company an effective
general release of claims in favor of the Company, as to which the seven-day
revocation period has expired (without your having revoked) within 60 days
following your Separation from Service (the date on which such revocation period
expires, the “Release Revocation Date”), then the Company will provide you with
the following severance benefits:

 

a.   The Company will pay you an amount equal to one times (1x) your annual base
salary at the time of your termination, plus a pro-rated bonus for the fiscal
year in which your termination occurs (based on your Target Bonus for the fiscal
year in which you have a Separation from Service) (collectively, the “Separation
Payments”).  The Separation Payments will be subject to applicable payroll
deductions and tax withholdings and paid in a lump sum on the first regular
payroll date which is (A) on or following the Release Revocation Date, if the
60th day following your Separation from Service falls in the same calendar year
as your Separation from Service, or (B) in the calendar year following your
Separation from Service, if the Release Revocation Date occurs in the same
calendar year as your Separation from Service and the 60th day following your
Separation from Service falls in the calendar year following your Separation
from Service, the Company will pay you in a lump sum the Separation Payments
that you would have received on or prior to such regular payroll date under the
original schedule but for the delay while waiting for such payment, with the
balance of the Separation Payments being paid as originally scheduled.

 

b.   If you timely elect continued coverage under COBRA, the Company will pay
the COBRA premiums to continue your coverage (including coverage for your
eligible dependents, if applicable) for 12 months following your Separation from
Service (with such payments to end if you become eligible for group health
insurance coverage through a new employer or you cease to be eligible for COBRA
continuation coverage for any reason), provided that the cost of such coverage
will be reported to the tax authorities as taxable income to you.

 

c.   The Company will accelerate the vesting of the Time Based ZSUs and the
Options such that the Time-Based ZSUs and Options that would have vested in the
one year period following your Separation from Service had your employment not
been terminated, if any, shall be deemed fully vested on your termination date,
and you shall have three months following your Separation from Service to
exercise your vested Options.

 

d.   Definitions.  For purposes of this Section 8, the definitions of “Cause”
and “Constructive Termination” shall be as follows:

 

“Cause” means, with respect to you (i) any willful, material violation of any
law or regulation applicable to the business of the Company, conviction for, or
guilty plea to, a felony or a crime involving moral turpitude, or any willful
perpetration of a common law fraud; (ii) commission of an act of personal
dishonesty that involves material personal profit in connection with the Company
or any other entity having a business relationship with the Company; (iii) any
material breach of any provision of any agreement or understanding between the
Company and you regarding the terms of service as an employee, officer,
director, or consultant to the Company, including without limitation, the
willful and continued failure or refusal to perform the material duties required
an employee, officer, director or consultant of the Company, or a breach of any
applicable invention assignment and confidentiality agreement or similar
agreement between the Company and you; (iv) willful disregard of a material
policy of the Company so as to cause material loss, damage, or injury to the
property, reputation, or employees of the Company; or (v) any other misconduct
that is materially injurious to the financial condition or business reputation
of, or is otherwise materially injurious to, the Company.  An event, action, or
omission by you will not give the Company grounds to involuntarily terminate
your employment for Cause unless (A) the Company gives you written notice within
30 days after the initial existence of such event, action, or omission that the
event, action, or omission by you would give the Company grounds to terminate
your employment for Cause, and (B) if capable of being reversed, remedied or
cured, such event, action or

3

 

--------------------------------------------------------------------------------

omission is not reversed, remedied or cured, as the case may be, by you within
30 days of receiving such written notice from the Company.

“Constructive Termination” means the voluntary termination of employment with
the Company by you resulting in a Separation from Service after one of the
following is undertaken without your written consent: (i) the assignment to you
of any duties or responsibilities that results in a material diminution in your
employment role as the Chief Financial Officer of the Company as in effect
immediately prior to the date of such actions; (ii) the Company changes its
Chief Executive Officer within the first two anniversary years immediately
following your Start Date; or (iii) a non-temporary relocation of your business
office to a location that increases your one way commute by more than 35 miles
from the primary location at which you perform duties as of immediately prior to
the date of such action. An event or action by the Company will not give you
grounds to voluntarily terminate employment as a Constructive Termination unless
(A) you give the Company written notice within 30 days after the initial
existence of such event or action that the event or action by the Company would
give you such grounds to so terminate employment, (B) such event or action is
not reversed, remedied or cured, as the case may be, by the Company as soon as
possible but in no event later than within 30 days of receiving such written
notice from you, and (C) you terminate employment within 90 days following the
end of the cure period.

9.   Potential Code Section 280G Reductions.

 

a.   Anything to the contrary herein notwithstanding, in the event that it shall
be determined that any payment, distribution, or other action by the Company or
any of its affiliates to or for your benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this offer letter or
otherwise) (a “Payment”), would result in an “excess parachute payment” within
the meaning of Section 280G(b)(i) of the Code, and the value determined in
accordance with Section 280G(d)(4) of the Code of the Payments, net of all taxes
imposed on you (the “Net After-Tax Amount”) that you would receive would be
increased if the Payments were reduced, then the Payments shall be reduced by an
amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest.  For purposes of determining the Net After-Tax Amount,
you shall be deemed to (i) pay federal income taxes at the highest marginal
rates of federal income taxation for the calendar year in which the Payment is
to be made, and (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Payment is to be
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

b.   Subject to the provisions of this Section 9.b, all determinations required
to be made under this Section 9, including the Net After-Tax Amount and the
Reduction Amount pursuant to Section 9.a, and the assumptions to be utilized in
arriving at such determinations, shall be made by a nationally recognized
accounting firm selected by the Company prior to a “Change in Control” as
defined in the Severance Benefit Plan (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and you within
fifteen (15) business days of the receipt of notice from you that there has been
a Payment, or such earlier time as is requested by the Company.  Anything in
this offer letter to the contrary notwithstanding, the Reduction Amount shall
not exceed the amount of the Payments that the Accounting Firm determines
reasonably may be characterized as “parachute payments” under Section 280G of
the Code.  Payments with respect to ZSUs shall be reduced first, followed by
Options and then any cash payments (with the reduction occurring first with
respect to amounts that are not “deferred compensation” within the meaning of
Section 409A of the Code and then with respect to amounts that are). Any
determination by the Accounting Firm shall be binding upon the Company and you.

 

10. 409A.  It is intended that all of the benefits and payments under this offer
letter satisfy, to the greatest extent possible, the exemptions from the
application of Code Section 409A provided under Treasury Regulations 1.409A
1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this offer letter will be
construed to the greatest extent possible as consistent with those
provisions.  If not so exempt, this offer letter (and any definitions hereunder)
will be construed in a manner that complies with Section 409A, and incorporates
by reference all required definitions and payment terms.  For purposes of Code
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A 2(b)(2)(iii)), your right to receive any installment payments
under this offer letter (whether severance payments,

4

 

--------------------------------------------------------------------------------

reimbursements or otherwise) will be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder will at
all times be considered a separate and distinct payment.  Notwithstanding any
provision to the contrary in this offer letter, if you are deemed by the Company
at the time of your Separation from Service to be a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i), and if any of the payments upon
Separation from Service set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation”, then if delayed
commencement of any portion of such payments is required to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, the timing of the payments upon a Separation from
Service will be delayed as follows: on the earlier to occur of (i) the date that
is six months and one day after the effective date of your Separation from
Service, and (ii) the date of the your death (such earlier date, the “Delayed
Initial Payment Date”), the Company will (A) pay to you a lump sum amount equal
to the sum of the payments upon Separation from Service that you would otherwise
have received through the Delayed Initial Payment Date if the commencement of
the payments had not been delayed pursuant to this paragraph, and (B) commence
paying the balance of the payments in accordance with the applicable payment
schedules set forth above. No interest will be due on any amounts so deferred.

 

11. Confidentiality.  As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company.  To protect the interests of the Company, this offer of
employment is contingent upon your signing the Company’s standard Employee
Invention Assignment and Confidentiality Agreement.  We wish to impress upon you
that we do not want you to, and we direct you not to, bring with you any
confidential or proprietary information of any former employer or other entity
or to violate any other obligations you may have to any former employer or other
entity.  You represent that your signing of this offer letter, any agreement
concerning stock options granted to you under the Plan (as defined below), and
the Company’s Employee Invention Assignment and Confidentiality Agreement, and
your employment with the Company, will not violate any agreement currently in
place between you and current or past employers or other entities.

 

12. Conflict of Interest. During your employment, you will be required to comply
with Zynga’s Conflict of Interest Policy, which means that you will not engage
in any employment, business, or activity that is in any way competitive with or
otherwise creates a conflict or potential conflict of interest with Zynga’s
business or proposed business, which materially interferes with the performance
of your job duties, or might lead to the disclosure of Zynga confidential
information.  You also may not assist any other person or organization in
competing with the Company or in preparing to engage in competition with the
business or proposed business of the Company.  

 

Prior to starting employment, you will be asked to complete an Outside Activity
Disclosure Form and to list any other employment, business, or activity that you
are currently associated with or participate in and which you intend to engage
in during your employment with Zynga. You will be required to update any such
disclosures of such outside activities at all times during employment.

 

13. At Will Employment.  While we look forward to a long and productive
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice, and with or without cause. You will be expected to comply with all of
the Company’s policies, including, but not limited to, its Employee Handbook and
Code of Business Conduct and Ethics. In addition, the Company may change your
compensation, benefits, duties, assignments, reporting line, responsibilities,
location of your position (including any ability to work remotely), or any other
terms and conditions of your employment at any time, to adjust to the changing
needs of our dynamic company.  Any statements or representations to the contrary
(and any statements contradicting any provision in this offer letter) are
ineffective.  Further, your participation in any stock incentive or benefit
program is not to be regarded as assuring you of continued employment for any
particular period of time.  Any modification or change in your at-will
employment status may only occur by way of a written employment agreement signed
by you and the Chief Executive Officer of the Company.

 

14. Background Check.  This offer of employment is contingent upon successful
completion of a background and reference check.

5

 

--------------------------------------------------------------------------------

 

15. Authorization to Work.  This offer is also contingent upon proof of identity
and work eligibility. Please note that because of employer regulations adopted
in the Immigration Reform and Control Act of 1986, within three (3) business
days of starting your new position you will need to present documentation
demonstrating that you have authorization to work in the United States.  If you
have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, you may contact your recruiter or People Ops.

 

16. Entire Agreement.  This offer letter and the documents referred to in it,
including the Employee Invention Assignment and Confidentiality Agreement,
constitute our entire agreement and understanding with respect to the terms and
conditions of this offer and your employment with Zynga, supersede any and all
prior understandings and agreements, whether oral or written, between or among
you and Zynga with respect to these subjects and supersede and replace any and
all prior offer letters for employment by the Company and terms contained
therein.  If any term in this offer letter is unenforceable in whole or in part,
the remainder shall remain enforceable to the extent permitted by law.

 

17. Acceptance.  This offer will remain open until September 30, 2016. If you
decide to accept our offer, and I hope you will, please sign the enclosed copy
of this offer letter in the space indicated and return it to me.

 

Should you have anything else that you wish to discuss, please do not hesitate
to call me.  We look forward to the opportunity to welcome you to the Company.

 

 

Very truly yours,

 

 

 

/s/ Devang Shah

Devang Shah
General Counsel, Secretary and Senior Vice President

ZYNGA INC.

 

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth in this offer letter.

 

 

/s/ Gerard
Griffin                                                                                                    September
28, 2016

Gerard
Griffin                                                                                                          Date
signed:

 

 

6

 